Citation Nr: 0434260	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-24 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from July 1946 to July 1966; he died in November 
2001.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 rating 
decision, by the Montgomery, Alabama, Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
instant appeal has been obtained by the RO, and VA's duty of 
notification to the appellant of required information and 
evidence, and its duty to assist the appellant in obtaining 
all evidence necessary to substantiate her claims have been 
fully met.  

2.  The veteran died in November 2001, at the age of 77; the 
immediate cause of his death was reported as metastatic 
cancer.  No other significant condition contributing to the 
veteran's death was reported on the death certificate.  No 
autopsy was performed.  

3.  By a rating decision dated in October 2002, the RO 
established service connection for bilateral hearing loss, 
rated as 10 percent disabling, and tinnitus, rated as 10 
percent disabling, effective from November 9, 2001, for 
accrued benefits purposes.

4.  The veteran did not serve in Vietnam and was not exposed 
to herbicides while serving in Korea.  

5.  The veteran's metastatic cancer was first clinically 
demonstrated many years after service.  

6.  The unspecified metastatic cancer is not demonstrated to 
be a presumptive residual disease due to exposure to chemical 
herbicides, including Agent Orange, nor is there competent 
medical evidence of a nexus between the veteran's metastatic 
cancer and his period of military service.  

7.  There is no competent medical evidence showing that a 
service-connected disability was the immediate or underlying 
cause of the veteran's death; nor is there competent medical 
evidence showing that a service-connected disability or 
disabilities contributed substantially or materially to cause 
death.  

8.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The veteran's metastatic cancer was not incurred in or 
aggravated by his active military service, nor may it be 
presumed to have been incurred during active service; and, it 
was not proximately due to or the result of a service-
connected disease or disability.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309, 3.312 (2004).  

2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a rating action of October 2002, the RO denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and entitlement to Chapter 
35 educational benefits.  Only after that decision was 
promulgated did the RO, in April 2003 and August 2003, 
provide notice to the appellant regarding what information 
and evidence is needed to substantiate her claims, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the appellant to submit any evidence in 
her possession that pertains to the claims.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate her claims.  The discussions in the October 
2002 rating decision appealed, the July 2003 statement of the 
case, and the September 2004 supplemental statement of the 
case (SSOC) (especially when considered collectively) 
informed her of the information and evidence needed to 
substantiate her claims and complied with VA's notification 
requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant on April 17, 
2003, and on August 27, 2003, were not given prior to the 
first RO adjudication of the claims, the notices were 
provided by the RO prior to the transfer and recertification 
of the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notices were provided, the case 
was readjudicated and an SSOC was provided to the appellant.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By letters dated in April 2003 and August 
2003, the appellant was provided with a detailed list of the 
types of evidence that would substantiate her claims; she was 
informed that it was her responsibility to make sure she 
provides all requested records pertaining to her claims.  
During the course of this appeal, the RO has obtained and 
reviewed the evidence identified by the appellant as 
pertinent to her claims.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the October 2002 rating decision on 
appeal has not resulted in any prejudice to the appellant, in 
either the development or the merits of her claims, and, 
therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  


II.  Factual background.

The records indicate that the veteran had active military 
service from July 1946 to July 1966.  His personnel records 
indicate that he was awarded the Korea Service Medal, and he 
completed an Aerial Combat Tour during the Korean Conflict; 
he served in Korea during the period from October 1951 to 
July 1952.  He had no service in Vietnam.  

On November 9, 2001, an application for compensation on 
behalf of the veteran was received by VA.  Disabilities 
listed were as follows:  thoracic spinal tumor (multiple 
myeloma), neoplasm (soft-tissue sarcoma), prostate cancer, 
radical prostate surgery, hearing loss, and tinnitus.

The veteran died on November [redacted] 2001, at the age of 77.  His 
certificate of death shows that he died from metastatic 
cancer, with onset just weeks before his death.  No other 
significant condition contributing to the veteran's death was 
reported on the death certificate.  An autopsy was not 
performed.  

After the veteran's death, the RO established service 
connection for bilateral hearing loss, rated as 10 percent 
disabling, and tinnitus, rated as 10 percent disabling, 
effective November 9, 2001, for accrued benefits purposes.

The veteran's service medical records, including a February 
1966 retirement examination report, are negative for 
complaints or findings related to cancer.  The retirement 
examination reported a finding of Grade I enlargement of 
prostate with hard mass in lobe; however, a consultation 
sheet, dated in February 1966, noted that there was no 
evidence of cancer.  It was explained that the veteran 
injured his urethra in an auto accident in 1944 with no 
sequelae.  

Medical records from Lyster Army Hospital, dated from May 
1975 to April 1998, show that the veteran received treatment 
for several disabilities, including cancer.  A biopsy 
performed in August 1988 revealed squamous cell carcinoma on 
the right arm.  In January 1989, the veteran underwent the 
excision of a left buttock mass.  In October 1993, the 
veteran underwent excision of the left nasal basal cell 
carcinoma.  

Private medical records show that the veteran was admitted to 
a hospital in December 1992 with stage B prostate cancer, PSA 
11, negative metastatic work up.  He underwent radical 
retropubic prostatectomy.  Pathology report revealed the 
tumor had been completely removed.

The veteran was hospitalized admitted to the Dale Medical 
Center in October 2001 after he developed back pain, left hip 
pain, status post fall, paresthesias and paraplegia of the 
lower extremities.  A Magnetic Resonance Imaging demonstrated 
a large tumor involving the thoracic spine.  Extensive tumor 
involvement of the spine causing paraplegia indicated the 
need for immediate reduction in tumor size.  He was 
transferred to Flowers Hospital for surgical reduction of the 
spine tumor.

Medical records from Flowers Hospital reflect that the 
veteran was seen in October 2001 by several specialists and 
that an impression of metastatic cancer to the thoracic 
spine, etiology probably unlikely to be prostatic, most 
likely melanoma, was given.  Osteoblastic bone metastasis in 
a patient with a personal history as well as family history 
of metastatic prostate cancer was also noted.  The veteran 
underwent decompressive laminectomy and excision of tumor on 
October 22, 2001.  A tissue report revealed a diagnosis of 
metastatic poorly differentiated malignant neoplasm.  A 
surgical pathology report listed a diagnosis of lesion, 
thoracic spine at about T-8; the pathologist stated 
"unfortunately, this neoplasm cannot be further 
characterized."

On November 2, 2001, the veteran was again admitted to 
Flowers Hospital with the problems of altered mental status 
with episodes of hypotension, hypoglycemia, abnormal liver 
function tests of new onset, Azotemia, metastatic cancer of 
undetermined primary site, and recent laminectomy.  
Hematology/Oncology and radiation therapy was consulted 
during the veteran's hospital stay.  The veteran continued to 
decline in his status.  He was given narcotic analgesics and 
remained comfortable until he expired on November [redacted] 2001.  

Of record is a private medical statement from Dr. John R. 
Dunn, dated in March 2002, indicating that the veteran had a 
lengthy period of hospitalization at Flowers hospital in 
October 2001; at that time, he underwent decompressive 
laminectomy of the T8 vertebra.  Dr. Dunn noted that that 
procedure demonstrated a metastatic poorly differentiated 
carcinoma.  Dr. Dunn explained that there was an extended 
period of investigation into the possible site of origin, but 
this could not be determined.  Unfortunately, all of the 
special stains and pathology investigation could not reveal 
the source of his primarily boney metastasis.  Dr. Dunn 
recalled that, during his hospital stay, the veteran reported 
extensive exposure to radiation and other chemicals in his 
Air Force experience.  Dr. Dunn stated that it was speculated 
that this may have contributed to one or several cancers in 
his lifetime; he added that he would regard that possibility 
as likely as not.  Dr. Dunn related that this case was 
extremely difficult in terms of understanding its etiology 
because of a lack of a primary source of malignancy, and 
because of the rapid progression of his disease all within 
the last six weeks of his life.  

Received in August 2003 was a copy of a photograph of the 
veteran in uniform wearing ribbons, one of which has been 
reported to be a Vietnam Service Ribbon.  Also received in 
August 2003 was a reply from the National Personnel Records 
Center (NPRC) reporting that a review of the veteran's 
personnel file revealed no evidence to substantiate any 
service in the Republic of Vietnam.  


III.  Legal analysis.

A.  Service connection for the cause of death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (2004).  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In addition to the above, 38 U.S.C.A. § 1116(a) provides 
presumptive service connection on the basis of herbicide 
exposure for specified diseases (including lung cancer) 
manifested to a degree of 10 percent at any time after 
service in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, or in the demilitarized zone of Korea from April 1968 
to July 1969.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.307(a)(6)(ii), 3.309(e).  

Presumptive service connection may not be established under 
38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed 
in 38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer which is not associated with herbicide exposure.  
VAOPGCPREC 18-97 (May 2, 1997).

The term "service in Vietnam" does not include service of a 
Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  
VAOPGCPREC 7-93 (August 12, 1993).

In this case, the medical evidence shows that the veteran 
died of metastatic cancer.  There are no records to 
substantiate, nor has it been contended, that the veteran was 
treated for any relevant disease or injury during service.  
The veteran's service medical records do not show that he 
suffered from cancer during his period of active duty; while 
his retirement examination noted a finding of enlarged 
prostate, it was noted that there was no cancer found.  
Further, the veteran's post-service treatment records do not 
show cancer (of any sort) to have been diagnosed until 1988, 
more than 22 years after his separation from service.  
Indeed, it was not until October 2001 that the veteran was 
seen for complaints of increasing lumbosacral pain, at which 
time he was referred for an MRI scan that demonstrated 
metastatic cancer to the T-spine at about T-8 without 
significant compression fractures.  

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board finds that the fatal metastatic cancer was not 
present in service or manifest to a compensable degree within 
one year after separation from service.  In fact, as noted 
above, the fatal carcinoma was initially medically shown in 
October 2001, shortly before the veteran's death and many 
years following his separation from military service.  Thus, 
service connection would not be warranted for the terminal 
condition either on the basis of direct service incurrence or 
on the basis of having become manifest to the required degree 
within one year following the veteran's separation from 
military service.  38 U.S.C.A. §§ 1101, 1110, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

With respect to the appellant's contention that the veteran's 
metastatic cancer was related to the veteran's exposure to 
Agent Orange and other chemicals during his period of active 
duty, the evidence reflects that the veteran never served in 
Vietnam.  While the appellant maintains that the veteran 
served in Vietnam, and submitted a photograph of the veteran 
wearing a Vietnam Service Medal, NPRC had determined that 
there is no indication that the veteran served in Vietnam.  
As noted above, the term "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  VAOPGCPREC 7-93 (August 12, 1993).  Moreover, 
while the record indicates that the veteran served in Korea, 
there is no corroborating evidence of any alleged exposure.  
The Board further notes that while the veteran did serve in 
Korea, he served from October 1951 to July 1952, which is 
prior to the time in which Agent Orange was used.  

Moreover, the terminal hospital report shows that the veteran 
was admitted for metastatic cancer to the spine.  The site of 
origin for the cancer could not be determined.  The death 
certificate simply listed the cause of death as metastatic 
cancer.  A disease processes enumerated in 38 U.S.C.A. 
§ 1116(a) and 38 C.F.R. § 3.309(e) is not shown to have been 
responsible for the veteran's death.  Given that the veteran 
did not die of a disability subject to the presumptive 
provisions regarding exposure to Agent Orange or other 
herbicide agents, and because carcinoma, of any sort, was not 
manifested to a compensable degree within one year following 
the veteran's discharge from military service, service 
connection for the cause of the veteran's death due to 
metastatic cancer is not warranted.  

The Board is aware of the March 2002 statement from Dr. Dunn 
who noted that the veteran reported extensive exposure to 
radiation and other chemicals in his Air Force experience.  
Dr. Dunn stated that it was speculated that this may have 
contributed to one or several cancers in his lifetime; he 
added that he would regard that possibility as likely as not.  
However, Dr. Dunn related that this case was extremely 
difficult in terms of understanding its etiology because of a 
lack of a primary source of malignancy, and because of the 
rapid progression of his disease all within the last six 
weeks of his life.  

The Board finds that this medical opinion lacks probative 
value.  The opinion appears based on the veteran's self-
reported and unsubstantiated history.  There is no indication 
that any of the veteran's medical records were reviewed in 
the process of formulating the opinion.  As Dr. Nunn 
acknowledged, it would require resort to speculation to link 
any of the veteran's cancers to any incident of the veteran's 
military service, especially because the primary source of 
malignancy was unknown.  A medical opinion which is based on 
speculation is not sufficient to support the appellant's 
claim.  The provisions of 38 C.F.R. § 3.102 provide that 
reasonable doubt is to be distinguished from pure speculation 
or remote possibility.  There is no competent evidence of a 
relationship between the veteran's cause of death and his 
active service.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102.

B.  Chapter 35 Benefits.

A surviving spouse of a veteran who died of a service-
connected disability, or who died while having a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability, is eligible for Dependents' 
Educational Assistance.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 21.3021.  

In this case, the veteran's death has not been adjudicated as 
service-connected, and he did not die while having a service-
connected disability evaluated as total and permanent.  For 
eligibility to survivors' educational assistance, one of 
these requirements must be met.  

Based upon an application of the preceding legal principles 
to the facts of this case, the Board concludes that the 
appellant does not meet the criteria to establish entitlement 
to Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  Where, as here, the law and not the 
evidence is dispositive of the claim, the claim must be 
denied because of lack of legal merit or lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependents' Educational Assistance benefit 
under Chapter 35, Title 38, United States Code, is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



